Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 1 of 13 PageID 153




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
                                          Civil Action No. 6:20-CV-01210-GAP-GJK
            Plaintiffs,

      v.

ELISHA TRICE, JOMY STERLING, and                         JURY DEMAND
STAR STATUS GROUP

            Defendants.


JOMY STERLING and STAR STATUS
GROUP

            Counterclaim Plaintiffs,

      v.

DAVID NDALAMBA and TYLER GNASS
         Counterclaim Defendants.


                           CASE MANAGEMENT REPORT
      The parties have agreed on the following dates and discovery plan

pursuant to Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):



                   DEADLINE OR EVENT                           AGREED DATE
Motions to Add Parties or to Amend Pleadings                 Oct. 30, 2020
[Court recommends 1 - 2 months after CMR meeting]




                                         1
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 2 of 13 PageID 154




                    DEADLINE OR EVENT                           AGREED DATE
Disclosure of Expert Reports                      Plaintiff: March 1, 2021
                                               Defendant: April 15, 2021
[Court recommends last exchange 6 months before trial
and 1 - 2 months before discovery deadline to allow
expert depositions]
Discovery Deadline                                            June 30, 2021
[Court recommends 6 months before trial to allow time
for dispositive motions to be filed and decided; all
discovery must be commenced in time to be completed
before this date]
Dispositive Motions                                           July 31, 2021
[Court recommends 5 months before trial]
Daubert Motions                                               August 30, 2021
[Court recommends 4 months before trial]
Mediation                                           Deadline: July 20, 2021
                                                    Mediator:
                                                    Address:

                                                Telephone:

[Court encourages early mediation; however, mediation
shall be conducted no later than 3 months before trial.]
Meeting In Person to Prepare Joint Final Pretrial             Oct. 22, 2021
Statement
[10 days before Joint Final Pretrial Statement]
Joint Final Pretrial Statement [Court recommends 6            Nov. 1, 2021
weeks before Final Pretrial Conference]
All Other Motions Including Motions In Limine                 Nov. 15, 2021
[Court recommends 3 weeks before Final Pretrial
Conference]
Final Pretrial Conference                                     Dec. 13, 2021
[Court will set a date that is approximately 3 weeks
before trial]
Trial Term Begins                                             Jan. 10, 2022
Estimated Length of Trial [trial days]                        10 days
Jury / Non-Jury                                               Jury


                                          2
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 3 of 13 PageID 155




                     DEADLINE OR EVENT                                    AGREED DATE
All Parties Consent to Proceed Before Magistrate Judge                    Yes____ No_X__

                                                                         Likely to Agree in
                                                                              Future _____




I.     Preparation of the Case Management Report

       The parties may communicate with each other electronically or by telephone as long as

they can agree on all significant aspects of this Report. Otherwise, lead counsel must meet in

person for the purpose of preparing and filing the Report. Unless the parties agree to meet

elsewhere, the meeting must be held in the Orlando Division of the Middle District of Florida.



II.    Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       Fed.R.Civ.P. 26, provides that these disclosures are mandatory in Track Two and Track

Three cases, except as stipulated by the parties or otherwise ordered by the Court.

       The parties ____ have exchanged __X__ agree to exchange (check one)

       information described in Fed.R.Civ.P. 26(a)(1)(A) - (D)

                      on              by     (check one)            Sept. 14, 2020 (date).

       Below is a description of information disclosed or scheduled for disclosure.

[The parties intend to provide disclosures in accordance with Fed. R. Civ. P. 26(a)]



III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

stored information ("ESI"), including Pre-Discovery Initial Disclosures of Core Information in

                                                 3
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 4 of 13 PageID 156




Section II above, and agree that (check one):

          __no party anticipates the disclosure or discovery of ESI in this case;

          X one or more of the parties anticipate the disclosure or discovery of ESI in this case.



          If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:1



          A. The form or forms in which ESI should be produced.

[I. All emails, word processor documents, physical documents (i.e., documents that do not

originally have an electronic counterpart), and native PDFs will be produced in searchable PDF

form with Bates numbers. I suggest that Defendants/Counterplaintiffs use the prefix JS and

Plaintiffs/Counterdefendant use the prefix DN.

II. Excel files will be produced in their native format (w/ a Bates number in the file name).

III. The parties will meet and confer to discuss production of any other electronic file type not

referenced above on a case-by-case basis.]



          B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

[The parties intend to produce ESI that is responsive to proper and timely served discovery

requests within the discovery time period ordered by the Court in the CMSO.]




            1
                  See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.
                                                        4
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 5 of 13 PageID 157




       C. Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

[I. The following metadata for emails will be produced (to the extent such information is not

apparent on the face of the PDF produced): date and time sent or received, sender, and all

recipients (including all cc recipients and bcc recipients if known).

II. The following metadata for excel files, word processor documents, and other similar

electronic files will be produced (to the extent available): creation date and the identity of the

creator and any other authors of the document or file.

III. Applicable metadata shall be included in a separate PDF index that lists each electronic

document/file by Bates Number and the required metadata that corresponds to each listed

document.]

       D. The various sources of ESI within a party's control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

[The parties’ electronic devices, including without limitation, computers, mobile devices,

servers, etc. to the extent such devices contain responsive ESI. Whether the burden or cost of

retrieving responsive ESI outweighs the needs of the case will largely depend on the specific

requests propounded by the parties. The parties will confer in good faith if such issues arise to

resolve and/or narrow the issues, and if they cannot, the aggrieved party has the option of filing

an appropriate motion for protective order.]



       E. The characteristics of the party's information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party's

computer systems.

                                                   5
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 6 of 13 PageID 158




[See above.]

        F. Any issues relating to preservation of discoverable ESI.

[The parties are unaware of any issues at this time.]

        G. Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

Order under Federal Rules of Evidence Rule 502. If the parties agree that a protective order is

needed, they shall file a motion with the court requesting entry of such an order. A proposed

protective order may be attached to the motion. The parties should attempt to agree on protocols

that minimize the risk of waiver. Any protective order shall comply with Local Rule 1.09 and

Section IV.F. below on Confidentiality Agreements.



        H. Whether the discovery of ESI should be conducted in phases, limited, or focused upon

particular issues.

[The parties do not see any reason that the production of ESI needs to be conducted in phases,

limited, or focused upon particular issues. The parties intend to propound and respond to

discovery requests (which may include the discovery of responsive ESI) in accordance with the

CMSO issued in this case, the Federal Rules of Civil Procedure, and the Court’s Local Rules.]

        Please state if there are any areas of disagreement on these issues and if so, summarize

the parties' positions on each:

____________________________________________________________________________

_____________________________________________________________________________

_____________________________________________________________________________

_____________________________________________________________________________



                                                  6
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 7 of 13 PageID 159




       If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___one or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed.R.Civ.P.

       ___all parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is

subject to being denied or stricken unless the filing party has previously filed and served its

Certificate of Interested Persons and Corporate Disclosure Statement. Any party who has not

already filed and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

__X___ Yes (note: Defendant Elisha Trice and Counterclaim Defendant Tyler Gnass have not

made an appearance yet)



                                                  7
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 8 of 13 PageID 160




_______ No                                    Amended Certificate will be filed by

                              ____________________ (party) on or before

                              ____________________ (date).          B.Discovery Not Filed —

       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local

Rule 3.03 (f). The parties further agree as follows:

[I. The parties shall serve written discovery requests and responses by email.

II. The parties agree that an emailed copy of any interrogatories propounded in this action will

satisfy the requirements set forth in Local Rule 3.03(b).

III. When serving interrogatories, document requests, and requests for admission, the parties

agree to send two copies of such discovery to the other side, as follows: (1) a PDF copy and (2) a

Microsoft Word copy. The receiving party shall insert its response to each discovery request

directly into the Microsoft Word copy and then convert the final Microsoft Word document to

PDF for service to the propounding party.]




       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of

Court, the parties may serve no more than twenty-five interrogatories, including sub-parts.

Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each

deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree

by stipulation on other limits on discovery. The Court will consider the parties’ agreed dates,

                                                  8
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 9 of 13 PageID 161




deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows:



                       1.      Depositions



                       2.      Interrogatories



                       3.      Document Requests



                       4.      Requests to Admit



                       5.      Supplementation of Discovery



       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline. In addition, the parties agree as follows:




       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

                                                   9
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 10 of 13 PageID 162




 parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

 examination at trial will be limited to the opinions, basis, reasons, data, and other information

 disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

 information may result in the exclusion of all or part of the testimony of the expert witness. The

 parties agree on the following additional matters pertaining to the disclosure of expert testimony:




        F.        Confidentiality Agreements —

        Whether documents filed in a case may be filed under seal is a separate issue from

 whether the parties may agree that produced documents are confidential. The Court is a public

 forum, and disfavors motions to file under seal. The Court will permit the parties to file

 documents under seal only upon a finding of extraordinary circumstances and particularized

 need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

 American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

 under seal must file a motion to file under seal requesting such Court action, together with a

 memorandum of law in support. The motion, whether granted or denied, will remain in the

 public record.

        The parties may reach their own agreement regarding the designation of materials as

 “confidential.” There is no need for the Court to endorse the confidentiality agreement. The

 Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

 appropriate stipulated and signed confidentiality agreements.       See Local Rule 4.15.      Each

 confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party

 shall file a document under seal without first having obtained an order granting leave to file

 under seal on a showing of particularized need.” With respect to confidentiality agreements, the

                                                  10
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 11 of 13 PageID 163




 parties agree as follows:

 [Before the production of any discovery in this action, the parties shall meet and confer regarding

 a confidentiality agreement.]

          G.    Other Matters Regarding Discovery —




 V.       Settlement and Alternative Dispute Resolution.

                A.      Settlement —

                        At this time, the parties agree that settlement is

                     _____ likely ____ unlikely                  (check one)

 [The parties find it premature to indicate whether settlement is likely, but are open to having

 settlement discussions once the facts of this case are more fully developed.]

                The parties request a settlement conference before a United States Magistrate

 Judge.

          yes     no             X likely to request in future



                B.      Arbitration —

                The Local Rules no longer designate cases for automatic arbitration, but the

 parties may elect arbitration in any case. Do the parties agree to arbitrate?

          yes   X        no              likely to agree in future

 _______ Binding                        ________Non-Binding




                                                   11
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 12 of 13 PageID 164




                C.      Mediation —

                The parties in every case will participate in Court-annexed mediation as detailed

 in Chapter Nine of the Court’s Local Rules. The parties should select a mediator from the

 Court’s approved list of mediators and indicate that selection in the table above. The list of

 mediators is available from the Clerk, and is posted on the Court’s web site at

 http://www.flmd.uscourts.gov. If the parties fail to designate a mediator in the table above, the

 Court will select the mediator for this case.

        D.      Other Alternative Dispute Resolution —

        The parties intend to pursue the following other methods of alternative dispute resolution:




 Date: August 28, 2020


 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
 Unrepresented Parties.


 Jomy Sterling AND                                David Ndalamba AND
 Star Status Group                                Starline Media, Inc.
 By Their Attorney,                               By Their Attorney,
 /s/ Shaun P. Keough                              /s/ Louis R. Gigliotti
 Shaun P. Keough (Trial Counsel)                  Louis R. Gigliotti, Esq. (Trial Counsel)
 Florida Bar # 1000985                            Louis R. Gigliotti, PA
 PARKER KEOUGH LLP                                Florida Bar # 71935
 3505 Lake Lynda Dr. Suite 200                    1605 Dewey Street
 Orlando, FL 32817                                Hollywood, FL 33020
 Tel.: (321) 262-1146                             Tel.: (954) 471-4392
 Fax.: (617) 963-8315                             E-mail: lgigliotti@bellsouth.net
 E-mail: skeough@parkerkeough.com




                                                 12
Case 6:20-cv-01210-GAP-GJK Document 21 Filed 08/28/20 Page 13 of 13 PageID 165




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

 with the Court using the Court’s ECF System which will electronically serve a copy on

 August 27, 2020 on all counsel of record and a mailed notice to Tyler Gnass at 2198

 Chancery Drive, Troy, MI 48085.


                                                  BY: /s/ Shaun P. Keough
                                                  Shaun P. Keough (Trial Counsel)
                                                  Florida Bar # 1000985
                                                  PARKER KEOUGH LLP
                                                  3505 Lake Lynda Dr. Suite 200
                                                  Orlando, FL 32817
                                                  Tel.: (321) 262-1146
                                                  Fax.: (617) 963-8315
                                                  E-mail: skeough@parkerkeough.com




                                                13
